N O T R EC O M M E N D E D FO R FU LL -T E XT PU BL IC A T IO N
                             File N am e: 07a0152n.06
                            Filed: February 26, 2007

                                      N o. 05-2219

                    U N IT E D ST A T E S C O U R T O F A PP E A L S
                            FO R T H E SIXT H C IR C U IT

M OR VEN BU RN ETT,            )
                               )
     Plaintiff-A ppellee,      )                ON APPEAL FROM THE
                               )                UNITED STATES DISTRICT
v.                             )                COURT FOR THE EASTERN
                               )                DISTRICT OF M ICHIGAN
QUEST DIA GNOSTICS, IN C.,     )
                               )
     Defendant-Appellant.      )                       O PIN IO N
_______________________________)

B E FO R E : B A T C H E L D E R , M O O R E , and B A L D O C K , * C ircuit Judges.

      B A L D O C K , C ircuit Judge. Defendant appeals the district court’s refusal to

grant its motions for sum m ary judgment, judgment as a matter of law, and new trial

or remittitur. W e have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.

      The facts of this case bear no repeating here as both parties are fam iliar w ith

the evidence presented to the jury.       Only a brief discussion of the procedural

background is required. Plaintiff brought suit pursuant to the Elliott-Larsen Civil

Rights Acts, M ich. Comp. Laws Ann. § 37.2101 (2004), alleging age discrimination.

After completing discovery, Defendant filed a motion for summary judgment. The



      *
       The Honorable Bobby R. Baldock, United States Court of Appeals for the
Tenth Circuit, sitting by designation.
district court denied the motion, finding the record demonstrated there were genuine

issues of material fact as to whether Defendant’s reason for firing Plaintiff was

pretextual. The case proceeded to a jury trial, where, after seven days of testimony,

the jury found in favor of Plaintiff. The jury awarded Plaintiff $465,000 in economic

damages and $35,000 in non-economic damages, totaling $500,000. Defendant filed

a renewed motion for judgment as a matter of law, or in the alternative for a new

trial and/or remittitur. The district court issued a written order denying the motion.

      On appeal, Defendant argues Plaintiff failed to prove age discrimination using

either direct or circumstantial evidence. Specifically Defendant asserts Plaintiff

failed to show its proffered reason for terminating Plaintiff was pretext for actual

discrimination. Second, Defendant argues the district court erred in denying a new

trial or remittitur. Defendant claims it was entitled to a new trial because the verdict

was against the great weight of the evidence; the amount of damages awarded to

Plaintiff was excessive; the trial court erred in preventing Defendant from

introducing employment listings located in the newspaper and Department of Labor

statistics relating to average length of unemployment; and because the district court

refused to instruct the jury on spoliation of evidence.

      W e review the district court’s denial of a motion for judgment as a matter of

law de novo. Noble v. Brinker Int’l Inc., 391 F.3d 715, 720 (6th Cir. 2004). Fed.

R . C iv. P. 50(a)(1) states that “if during a trial by jury a party has been fully heard



                                           -2-
on an issue and there is no legally sufficient evidentiary basis for a reasonable jury

to find for that party on that issue,” then judgment as a m atter of law for the

opposing litigant is appropriate. The motion may not be granted unless reasonable

minds could not differ as to the conclusions to be draw n from the evidence. Tuck

v. HCA Health Servs., 7 F.3d 465, 469 (6th Cir. 1993); Toth v. Yoder Co., 749 F.2d
1190, 1194 (6th Cir. 1984). An appeals court is not to “weigh the evidence, pass on

the credibility of w itnesses, or substitute its judgment for that of the jury.” Toth, 749
F.2d at 1194. Instead the court views the evidence in the light most favorable to the

opposing party, draw ing all reasonable inferences in its favor. Bowman v. Corr.

Corp. of Am., 350 F.3d 537, 544 (6th Cir. 2003).

      As for Defendant’s motion for new trial, we may set aside the jury’s verdict

and grant a new trial if “the verdict is against the clear weight of the evidence;”

however, a new trial may not be granted on the grounds that the verdict was against

the weight of the evidence “unless that verdict was unreasonable.”             Barnes v.

Owens-Corning Fiberglas Corp., 201 F.3d 815, 820-821 (6th Cir. 2000) (citations

omitted). “‘Courts are not free to reweigh the evidence and set aside the jury verdict

merely because the jury could have drawn different inferences or conclusions or

because judges feel that other results are more reasonable.’” Id. (citations omitted).

      After reviewing the record, the parties’ briefs and listening to oral argument

we have no quarrel with the district court’s opinion and accordingly AFFIRM for



                                           -3-
substantially the same reasons set forth in the district court’s written orders dated

M arch 9, 2004 (denying summary judgment) and A ugust 3, 2005 (denying post-trial

motions). 1

      A F FIR M E D .




      1
         W e need not settle the parties’ debate over whether Plaintiff presented
direct evidence, circumstantial evidence, or both. For purposes of this appeal, w e
assume Plaintiff only presented circumstantial evidence and find the evidence
presented adequately supports the verdict.

                                         -4-
      K A R E N N E L SO N M O O R E , C ircuit Judge, concurring. I agree that

under the applicable federal and state standards of review, the judgment of the

district court should be affirmed. I would add to the reasoning of the district

court’s August 3, 2005 order on two issues.

      First, the district court denied a request by Defendant Quest Diagnostics,

Inc. (“Quest”) to instruct the jury that they were free to draw an inference against

Plaintiff M orven Burnett (“Burnett”) because he had destroyed some documents

related to his job searches. The district court refused the request because Q uest’s

counsel did not cross-examine Burnett on this issue, but Quest argues that

Burnett’s testimony on direct examination warranted the instruction. I find it

doubtful that M ichigan law would call for such an instruction when a job seeker

does not retain every particular document related to his job search, absent some

showing of deliberate concealment. See Johnson v. Austin, 280 N.W .2d 9, 14

(M ich. 1979). M oreover, even if an instruction were appropriate, this error was

not significant enough to imply that the instructions as a whole were confusing,

misleading, or prejudicial. See Toth v. Grand Trunk R.R., 306 F.3d 335, 351 (6th

Cir. 2002).

      Second, the August 3, 2005 order did not address Quest’s argument that the

district court committed reversible error by refusing to admit 258 pages of

newspaper ads for medical sales positions. I believe that the district court acted



                                         -5-
within its discretion to conclude that the ads, like the labor statistics that were

also excluded, were too ill-defined a selection to be more than marginally

probative of Burnett’s individual situation, given his particular job skills and the

uncertain scope of his non-compete agreement with Quest, and could easily

confuse the issues or be unfairly prejudicial. F ED . R. E VID . 403. Additionally,

the limited probative value of both the ads and statistics made any error harmless.




                                           -6-